Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a security agent for the employer for over two years. While on the job, claimant became involved in a heated verbal exchange with a coworker that escalated into a physical altercation resulting in claimant striking the coworker and pushing him to the ground. As a result, claimant was terminated from his position. The Unemployment Insurance Appeal Board found that claimant was not acting in self-defense and disqualified him from receiving unemployment insurance benefits because his employment was terminated due to misconduct. Claimant appeals.
We affirm. Fighting with a coworker, regardless of who initiates the confrontation, has been held to constitute misconduct disqualifying a claimant from receiving unemployment insurance benefits (see Matter of Chisholm [Commissioner of Labor], 54 AD3d 1094 [2008]; Matter of McGloin [Commissioner of Labor], 9 AD3d 727, 728 [2004]). Here, there is no dispute that claimant engaged in such behavior while working for the employer. Therefore, substantial evidence supports the Board’s decision disqualifying him from receiving benefits.
Rose, J.E, Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.